Citation Nr: 0928527	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran presented sworn testimony in support of his claim 
during a hearing before the undersigned Veterans Law Judge in 
April 2006.  In September 2007 and November 2008, the appeal 
was remanded for evidentiary and procedural development.


FINDINGS OF FACT

1.  The Veteran did not serve in Korea during the period of 
time recognized by VA that spraying with herbicides occurred, 
nor did he serve in one of the recognized units as being at 
or near the Korean Demilitarized Zone; and the evidence does 
not otherwise establish exposure to herbicides during his 
service in Korea.  

2.  The Veteran's prostate cancer is not related to service, 
including exposure to herbicides while serving in Korea.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor can it presumed to be due to service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
May and July 2004, prior to the initial AOJ decision on his 
claim.  Additional notice was provided to the Veteran in 
March 2006 and October 2007.  The Board finds that the 
notices, read as a whole, fully comply with VA's duty to 
notify as to content, but not timing.  However, the Board 
finds that any deficiency as to timing has been cured by 
appropriate notice and subsequent adjudication in June 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).    

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claim for service 
connection because there is no competent evidence that the 
Veteran's prostate cancer is the result of any event, injury 
or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board notes that the Veteran claims that his prostate 
cancer is due to exposure to herbicides.  The laws and 
regulations pertaining to Agent Orange exposure provide for a 
presumption of service connection due to exposure to 
herbicide agents for Veterans who have one of several 
diseases and served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e); see also 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).  VA will consider a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
The diseases listed under 38 C.F.R. § 3.309(e) includes 
prostate cancer.

There is no question that the Veteran has a current 
disability.  Private treatment records from 2004 reflect a 
diagnosis of and treatment for prostate cancer.  There is no 
indication he experienced any signs or symptoms of prostate 
cancer during his military service.

The Veteran's DD214 and military personnel records show that 
he served as a radar operator with the Headquarters and 
Headquarters Battery, 7th Missile Battalion of the 2nd 
Artillery.  There is no evidence that the Veteran ever served 
in the Republic of Vietnam, nor does he contend so.  Instead, 
he contends that he was exposed to herbicides while serving 
in Korea.  His military records show he served in Korea from 
September 20, 1966, to March 3, 1968.  

As the Veteran did not serve in Vietnam, he is not entitled 
to a presumption of exposure to herbicide agents.  In order 
to establish entitlement to service connection based on 
herbicide exposure in Korea, therefore, the evidence must 
show that the Veteran served in one of the specific units 
identified by Department of Defense as having been assigned 
or rotated to areas along the Korean Demilitarized Zone (DMZ) 
where herbicides were used during the period of such use, or 
show actual exposure to herbicides.  

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the DMZ from April 1968 through July 1969 to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the "civilian control line."  There 
is no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1-17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and 
engineer troops also were supplied as support personnel 
during the time of the confirmed use of Agent Orange.  The 
estimated number of exposed personnel is 12,056.  If it is 
determined that a Veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is conceded that he or she was exposed to herbicides 
containing Agent Orange.  See MR21- 1MR, Part IV, Subpart 
ii.2.C.10.l.  

In his statements and testimony, the Veteran maintains that, 
while serving in Korea, the radar station at which he worked 
was sprayed with defoliants in the springtime, and he has 
provided photographs showing an absence of grass and foliage 
there, which he attributes to the spraying of herbicides.  He 
also reports that he went to the Demilitarized Zone (DMZ) for 
rifle training while stationed in Korea.

In developing his claim, the procedures as set forth in the 
VA Adjudication Manual have been undertaken.  The 
Compensation & Pension (C&P) Service was requested to review 
the Department of Defense's inventory of herbicide operations 
to determine whether herbicides were used as alleged.  A 
response was received in January 2009 in which it was 
indicated that the Veteran neither served with a unit 
recognized as being near the Korean DMZ nor did he serve in 
Korea during the recognized period of use of herbicides on 
the Korean DMZ (i.e., April 1968 to July 1969).  Instead, it 
was stated that the Veteran's unit was stationed at Yongsan 
(APO 96301), which is located in Seoul and is more than 50 
miles south of the DMZ.  Additionally, it is not clear why a 
radar operator would travel 50 miles to the DMZ for rifle 
training when all military bases have their own rifle ranges.  
Regarding the vegetation on his base, it was stated that the 
Veteran is likely referring to some small-scale brush or weed 
clearing activity around the base, but there is no record of 
such activity with the Department of Defense and no way to 
know the chemical content of any such non-tactical herbicide 
use.  Thus, the C&P service was unable to provide evidence to 
support the Veteran's claim.

Consequently, a request was sent to the Department of Army 
Joint Services Records Research Center (JSRRC) for it to 
research the Veteran's claims of herbicide exposure while 
serving in Korea.  In April 2009, the JSRRC replied that it 
reviewed unit histories submitted by the 7th Battalion, 2nd 
Artillery and the 38th Artillery Brigade, the higher 
headquarters for the 7th Battalion, 2nd Artillery, covering 
the period of 1821 to 1969.  The histories document that the 
Headquarters, 7th Battalion, 2nd Artillery was located at 
Shihung Compound, which was located approximately 17 miles 
from the DMZ.  However, the histories do not document the 
use, storage, spraying or transportation of herbicides.  In 
addition, they do not mention or document any specific duties 
performed by unit members along the DMZ.  Furthermore, the 
JSRRC indicated that military records show that the Republic 
of Korea Armed Forces used chemical herbicides along the 
southern border of the DMZ during 1967 to 1969.  Thus, 
although according to this information the Veteran was in 
Korea during the use of herbicides along the Korean DMZ, it 
still fails to place him along the DMZ or in a unit 
recognized by VA as being along the DMZ.

Based upon this evidence, the Board concludes that the 
preponderance of the evidence is again finding that the 
Veteran was exposed to herbicides while serving in Korea.  
First, the Veteran did not serve with one of the recognized 
units along the Korean DMZ.  Second, he did not serve within 
the time frame recognized by VA as to when herbicides were 
used along the Korean DMZ.  Third, there is no evidence of 
record to corroborate that the Veteran attended rifle 
training at or near the Korean DMZ.  Finally, the evidence 
fails to establish that the defoliation around the Veteran's 
base was the result of the use of herbicides containing the 
chemicals 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic 
acid; and picloram.  See 38 C.F.R. § 3.307(a)(6).

Finally, the Board acknowledges the Veteran's belief that he 
was exposed to herbicides in Korea and this is the cause of 
his prostate cancer.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between prostate cancer 
and any possible exposure to herbicides during his military 
service.

Moreover, his statements and testimony about his base being 
sprayed with defoliants in the springtime and his pictures 
showing that there was no grass or foliage there is not 
evidence of the use of herbicides such as Agent Orange in 
those areas.  The Veteran has not alleged that he has any 
special expertise or training regarding the use of 
defoliants, residuals of the use of Agent Orange, etc.  He 
is, therefore, not qualified to testify that the defoliants 
used contain the identified chemicals used in Agent Orange 
and other herbicides that VA has recognized as having a link 
to prostate cancer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board declines to make the inferential 
leap that the spraying allegedly seen by the Veteran was with 
such herbicides.  
	
Not having shown that he was assigned to one of the units 
identified as having been assigned or rotated to areas along 
the DMZ during the period of April 1968 to July 1969, the 
Veteran is not entitled to any presumption or concession of 
exposure.  In addition, the preponderance of the evidence is 
against finding that the Veteran was exposed to herbicides 
while he was in Korea.  Not having the benefit of the 
presumption of exposure or having shown actual exposure, the 
Veteran is not entitled to service connection for his 
prostate cancer as due to exposure to herbicides under 
38 C.F.R. § 3.309(e).

The Veteran is also not entitled to service connection for 
his prostate cancer on a direct basis.  The Veteran's service 
medical records do not show any diagnosis of or treatment for 
prostate cancer.  In fact, he was not diagnosed to have 
prostate cancer until 2004, approximately 36 years after 
service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  The preponderance of the 
evidence, therefore, is against finding that his prostate 
cancer is related to his military service.  See 38 C.F.R. 
§ 3.303.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim for service connection for 
prostate cancer.  The preponderance of the evidence being 
against his claim, the benefit of the doubt doctrine is not 
for application.  Consequently, the Veteran's claim must be 
denied.


ORDER

Entitlement to service connection for prostate cancer, 
including as secondary to in-service exposure to herbicides, 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


